Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO:

 

SEBASTIAN CRISTIAN TISSONE,
Plaintiff,

Vv.

OSCO FOOD SERVICES, LLC

d/b/a JR. B,

a Florida Limited Liability Company, and

MARCOS BERTORELLO, individually,

Defendants.
i

COMPLAINT’

COMES NOW, Plaintiff, SEBASTIAN CRISTIAN TISSONE (‘Plaintiff’), by and
through the undersigned counsel, hereby sues Defendants, OSCO FOOD SERVICES, LLC d/b/a
JR. B and MARCOS BERTORELLO, individually (collectively “Defendants”), and in support
avers as follows:

GENERAL ALLEGATIONS
1. This is an action by the Plaintiff for damages exceeding $15,000 excluding attorneys’ fees or
costs for breach of agreement, unpaid wages pursuant to the Fair Labor Standards Act, as
amended (29 U.S.C. $201, et seq., hereinafter the “FLSA”).
2. Plaintiff was at all times relevant to this action, and continues to be, a resident in Broward
County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered

employee for purposes of the FLSA.

 

’ Plaintiff also has a claim under the Fair Minimum Wage Act, and will amend this Complaint to assert said claim
once administrative requirements have been met.

 
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 2 of 11

3. Defendant, OSCO FOOD SERVICES, LLC d/b/a JR. B, is a Florida Profit Corporation
having its principal place of business in Broward County, Florida, where Plaintiff worked for
Defendant, and at all times material hereto was and is engaged in interstate commerce.

4. Defendant, MARCOS BERTORELLO, is a corporate officer of, and exercised operational
control over the activities of, corporate Defendants, OSCO FOOD SERVICES, LLC d/b/a
JR. B.

5. This Honorable Court may exercise supplemental jurisdiction over Plaintiffs state law
claims pursuant to 28 U.S.C. § 1367.

6, Venue is proper in Broward County, Florida because all of the actions that form the basis of
this Complaint occurred within Broward County, Florida and payment was due in Broward
County, Florida.

7. All conditions precedent for the filing of this action before this Court have been previously
met, including the exhaustion of all pertinent administrative procedures and remedies.

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

8. Plaintiff was employed with Defendants from on or about April 4, 2018 to on or about May
13, 2019.

9, At all times material hereto, Plaintiff and Defendant were engaged in an agreement whereby
Plaintiff would be employed by Defendants and that Plaintiff would be properly paid as
provided for by, and not in violation of, the laws of the United States and the State of Florida.

10. Plaintiff and Defendants engaged in a contract whereby Plaintiff would be paid $50,000.00
per year.

11. However, Plaintiff's pay for the year did not amount to the agreed upon number in the

contract signed by the parties.

 
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 3 of 11

12. Consequently, Plaintiffwas not paid at all for many hours worked for Defendants.

13. Specifically, Defendants claim they didn’t have the money to pay Plaintiff at the time and
that they would later pay Plaintiff the amount he is owed.

14. Nevertheless, Defendants never paid Plaintiff for the worked he performed and remain owing
Plaintiff these wages as prescribed by the United Stated and the State of Florida.

15. Plaintiff has retained the undersigned counsel in order that his rights and interests may be
protected. The Plaintiff has thus become obligated to pay the undersigned a reasonable

attorney’s fee.

COUNT I
Breach of Agreement Against
OSCO FOOD SERVICES, LLC d/b/a JR. B

16, Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15 of
this Complaint as if set out in full herein.

17. Defendant breached its agreement with Plaintiff by failing to pay the amount due to Plaintiff
for services provided and performed under their agreement, and by not properly paying |
Plaintiff for all hours worked in violation of the laws of the United States and the State of
Florida.

18. Plaintiff suffered damages as a result of Defendant’s breach of said agreement.

WHEREFORE, Plaintiff seeks damages from Defendant for breach of agreement,

exclusive of pre-judgment interest, costs, and attomeys’ fees and any and all other relief that this

Honorable Court deems just and proper.

 
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 4 of 11

COUNT IL
Quantum Meruit Against
OSCO FOOD SERVICES, LLC d/b/a JR. B

19. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15 of
this Complaint as if set out in full herein.

20. Plaintiff has conferred a benefit onto Defendant by performing and providing services for
Defendant.

21. Defendant has knowledge of the services performed and provided and the benefit provided
by Plaintiff.

22. Defendant accepted Plaintiff's services to Defendant,

23. Defendant retains an inequitable benefit from Plaintiff by not properly paying Plaintiff for all
hours worked in violation of the laws of the United States and the State of Florida.

24, Plaintiff seeks damages under quantum meruit that are the reasonable value of the services
rendered to, provided to, and performed for Defendant.

WHEREFORE, Plaintiff seeks a judgment under quantum meruit for damages for the
reasonable value of the services performed and provided for Defendant, interest and costs, and
other damages deemed just by this Honorable Court.

COUNT Il
Unjust Enrichment Against
OSCO FOOD SERVICES, LLC d/b/a JR. B
25. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15 of
this Complaint as if set out in full herein.
26. Plaintiff has conferred a benefit upon Defendant for services performed and provided to

Defendant.

27. Defendant has knowledge of the services performed and provided by Plaintiff.
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 5 of 11

28. Defendant voluntarily accepted the services. performed and provided by Plaintiff

29. Defendant unjustly benefit from the services performed and provided by Plaintiff by not
properly paying Plaintiff for all hours worked in violation of the laws of the United States
and the State of Florida.

30. Plaintiff seeks damages for the value of the work performed to Defendant.

WHEREFORE, Plaintiff seeks a judgment for unjust enrichment against Defendant,
unterest and costs, and other damages deemed just by this Honorable Court.
COUNT IV
Violation of FLSA / Minimum Wage Against
OSCO FOOD SERVICES, LLC d/b/a JR. B

31. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15 of
this Complaint as if set out in full herein.

32. During the course of Plaintiff's employment, Plaintiff was not properly compensated for
many hours worked for Defendant.

33. Defendant willfully violated §§ 6 and 15 of the FLSA by failing to compensate Plaintiff
at a rate equal to the federal minimum wage for work performed during the relevant time
period.

34. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

35. At all times pertinent to this Complaint, Defendant operated as an organization which sells
and/or markets its services and/or goods to customers from throughout the United States and
also provides its services for goods sold and transported from across state lines of other
states, and the Defendant obtains and solicits funds from non-Florida sources, accepts funds

from non-Florida sources, uses telephonic transmissions going over state lines to do its

 

 
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 6 of 11

36.

business, transmits funds outside the State of Florida, and otherwise regularly engages in
interstate commerce, particularly with respect to its employees.

Upon information and belief, the annual gross revenue of the Defendant was at all times
material hereto in excess of $500,000 per annum, and, by virtue of working in interstate

commerce, otherwise satisfies the FLSA’s coverage requirements.

. By reason of the foregoing, the Defendant is and was, during all times hereafter mentioned,

an enterprise engaged in commerce or in the production of goods for commerce as defined in
§§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendant’s business activities
involve those to which the Fair Labor Standards Act applies. The Plaintiffs work for the

Defendant likewise affects interstate commerce,

. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from 3

(three) years from the date of the filing of this complaint.

. As a direct result of Defendant’s willful violation of federal laws, Plaintiff has suffered

damages, including wages, liquidated damages, and costs and fees associated with this
action.
WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
A. Adjudge and decree that Defendant has violated the FLSA and has done so
willfully, intentionally and with reckless disregard for Plaintiff's rights;
B. Award Plaintiff actual damages in the amount shown to be. due for unpaid minimum
wages compensation for hours worked within the three (3) years prior to the filing of this
complaint, with interest; and

C. Award Plaintiff an equal amount in double damages/liquidated damages

and

 
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 7 of 11

D. Award Plaintiff the costs of this action, together with a reasonable attorneys’
fees; and
E. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.
COUNT V
Wage & Hour Federal Statutory Violation Against
MARCOS BERTORELLO

40. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15 of
this Complaint as if set out in full herein.

41. This action is brought by Plaintiff to recover from Defendant unpaid overtime and/or
minimum wage compensation, as well as an additional amount as liquidated damages, costs,
and reasonable atiorney’s fees under the provisions of 29 U.S.C. § 201 ef seg., and
specifically under the provisions of 29 U.S.C. § 207.

42, At the times mentioned, Defendant had the authority and/or power to alter the terms and
conditions. of Plaintiffs employment in the areas of Plaintiffs employment (hire/fire),
scheduled hours and/or rate of pay.

43, Defendant was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair
Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual Defendant acted directly in
the interests of Defendant employer in relation to the employees of Defendant employer,
including Plaintiff.

44, Defendant had operational control of the business and is thus jointly liable for Plaintiff's

damages.
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 8 of 11

45. Defendant willfully and intentionally refused to properly pay Plaintiff wages as required by
the law of the United States as set forth above and remains owing Plaintiff these wages since
the commencement of Plaintiff's employment with Defendant as set forth above.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,
intentionally and with reckless disregard for Plaintiff's rights;

B. Adjudge and decree that Defendant is an individual with operational control and is,
thus, jointly and severally liable under the FSA for unpaid wages at issue;

C. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum
wage compensation for hours worked in excess of forty (40) weekly, with interest;

D. Award Plaintiff an equal amount in double damages/liquidated damages; and

E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

F. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances; and

G. Grant Plaintiff a Trial by Jury, where applicable.

 
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 9 of 11

JURY DEMAND
Plaintiff demands trial by jury of all issues triable as of right by jury.

Dated: S| Bolt Respect Za

 

wee M.G he Esq.
Florida Bar No.: forges P
agp(@repattomeys.com

Max L. Horowitz, Esq.

Florida Bar No.: 118269
mnhorowitz(@rgpattorneys.com
REMER & GEORGES-PIERRE,
PLLC

44 West Flagler Street, Suite 2200
Miami, FL 33130

Telephone: (305) 416-5000
Facsimile: (305) 416-5005

 
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 10 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO:

 

SEBASTIAN CRISTIAN TISSONE,
Plaintiff,

¥.

OSCO FOOD SERVICES, LLC

d/b/a JR. B,

a Florida Limited Liability Company, and
MARCOS BERTORELLAO, individually,

Defendants.
/

SUMMONS IN A CIVIL CASE
TO: OSCO FOOD SERVICES, LLC d/b/a JR. B, through its Registered Agent:

MARCOS BERTORELLO
1948 HOLLY WOOD BOULEVARD
HOLLYWOOD, FL 33020

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

ANTHONY M. GEORGES-PIERRE, ESQ.
REMER & GEORGES-PIERRE, PLLC.

44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service.

 

CLERK DATE

 

(BY) DEPUTY CLERK
Case 0:19-cv-61358-XXXX Document 1 Entered on FLSD Docket 05/30/2019 Page 11 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO:

 

SEBASTIAN CRISTIAN TISSONE,
Plaintiff,
¥.

OSCO FOOD SERVICES, LLC

d/b/a JR. B,

a Florida Limited Liability Company, and
MARCOS BERTORELLO, individually,

Defendants.
i

SUMMONS IN A CIVIL CASE
TO: MARCOS BERTORELLO, through its Registered Agent:

MARCOS BERTORELLO
1948 HOLLYWOOD BOULEVARD
HOLLY WOOD, FL 33020

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY

ANTHONY M. GEORGES-PIERRE, ESQ.
REMER & GEORGES-PIERRE, PLLC.

44 WEST FLAGLER STREET

SUITE 2200

MIAMI, FL 33130

an answer to the complaint which is herewith served upon you, within 20 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint. You must also file your
answer with the Clerk of this Court within a reasonable period of time after service.

 

CLERK DATE

 

(BY) DEPUTY CLERK

 

 
